Exhibit 10.5


 
January 12, 2013
 
 
Mojo Organics, Inc.
101 Hudson Street, 21st Floor
Jersey City, New Jersey 07302
 
RE:           Investment Commitment
 
Reference is hereby made to that certain Securities Purchase Agreement, dated as
of January 12, 2013, by and between Mojo Organics, Inc., a Delaware corporation
(the “Company”) and each purchaser (collectively, the “Purchasers”) identified
on the separate Omnibus Signature Page attached thereto (“Purchase Agreement”),
pursuant to which the Company shall offer and sell up to $1,000,000 of shares of
Series A Preferred Stock (“Preferred Shares”) for a purchase price of $4.00 per
share (the “Offering”). Capitalized terms used and not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement.
 
As further inducement to and in consideration of the agreement by the Purchasers
to execute the Purchase Agreement, and purchase Preferred Shares in the Offering
pursuant to the terms thereof, each of the undersigned hereby agrees that he, or
an affiliate of his, will purchase $50,000 of Preferred Shares (12,500 shares)
from the Company in the final Closing of the Offering, provided aggregate gross
proceeds of a minimum of $600,000 have been invested by Purchasers in the
Offering (other than the undersigned), and the Company agrees that it shall sell
such Preferred Shares to each of the undersigned, on the same terms as the
Purchasers.
 
The undersigned and the Company acknowledge that it is a Closing condition under
the Purchase Agreement that they enter into this agreement and that, if the
undersigned violate the terms hereof, the Company shall have the right, in
addition to any other right the Company may have, and the obligation on behalf
of the Purchasers, to seek specific enforcement of such terms.
 
 

  /s/ Glenn Simpson
Glenn Simpson




/s/ Richard X. Seet
Richard X. Seet

 
/s/ Jeffrey Devlin
Jeffrey Devlin

 
 
AGREED AND ACCEPTED
 
MOJO ORGANICS, INC.

 
By: /s/ Glenn Simpson
Name: Glenn Simpson
Title: Chief Executive Officer